                                                                     .   -
                                                                                 ---·------
                                                                             .

                                                                                  ----~-
                                                                         l jQl)(--, ~,
                                                                         ,_.,)i       -
                                                                                              ,•,<.:r
                                                                                          ,.) 1 .>-.Jr




UNITED ST A TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
EMA FINANCIAL, LLC,
                                   Plaintiff~                                        18 CIVIL 4995 (VEC)

                  -against-                                                           JUDGMENT
                                                                                   For Attorney's Fees
5BARZ INTERNATIONAL, INC.; 5BARZ AG;
CELL YNX GROUP, INC.; 5BARZ INDIA
PRIVATE LIMITED; and 5BARZ
INTERNATIONAL SA DE CV;
                       Defendants.
-----------------------------------------------------------X



          It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 15, 2019, summary judgment on Plaintiffs claim for

breach of the settlement agreement is granted in favor of Plaintiff against Subsidiary Defendants.

The Plaintiff is awarded $95,756.14 in damages, $94,953.20 in prejudgment interest, and

$30. 960. 70 in attorneys' fees and expenses, against all Defendants; accordingly, the case is

closed.

Dated: New York, New York
       November 18, 2019

                                                                                 RUBY J. KRAJICK

                                                                                     Clerk of Court
                                                               BY:
